 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnder all the circumstances, the request for a hearing in this caseishereby denied.We shall accept the Regional Director's recom-mendation that the election herein be set aside, and shall direct anew election.[The Board set aside the election.][Text of Direction of Second Election omitted from publication.]Maclobe Lumber Company of Glen Cove,et al.,PetitionerandLocal 1205,International Brotherhood of Teamsters,Chauf-feurs,Warehousemen&Helpers of America.CasesNos.2-RM-883 and 2-RM-885. April 7, 1958DECISION AND ORDERUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing was held beforeL. I. Broadwin, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersBean and Fanning].Upon the entire record in these cases, the Board finds :1.Maclobe Lumber Company of Glen Cove, New York, and Mac-lobe Lumber Co., Inc., and Maclobe Millwork Corporation, both ofValley Stream, New York, contend that they constitute a singleEmployer within the meaning of the Act. The Union contends thatthe Employer is not engaged in commerce within the meaning ofthe Act.Maclobe Lumber Company of Glen Cove is a partnership con-sisting of two brothers, Harry and Jack Deutsch, and is engaged inthewholesale lumber business.Maclobe Lumber Co., Inc., andMaclobe Millwork Corporation are corporations located in the samebuilding in Valley Stream, New York; the former is engaged in thewholesale lumber business and the latter is engaged in wholesale mill-work.Each of the 2 brothers owns a half interest in the partner-ship and each also owns 50 percent of the stock of the 2 corporations,1 The hearing officer refused to permit the Union to introduce certain evidence and re-jected the Union's offer of proof therein.The offer related to contracts with other labororganizations,one of which was currently in effect and one of which recently expired,the former affecting yardmen at one of the companies and the latter affecting drivers.We find that the hearing officer erred and should have permitted the Union to introducethis evidence.However, in the view that we take of this case,we find that this errorwas not prejudicial.120 NLRB No. 52. 0MACLOBE LUMBER COMPANY OF GLEN COVE, ET AL.321and they are the sole officers of the latter. Jack Deutsch is mainlyresponsible for the operations at Glen Cove while Harry Deutsch isin charge of the two companies at Valley Stream.Purchases for the three companies are jointly made.Each of the3 companies sells inventory to the other 2, and equipment andemployees occasionally are interchanged among all 3.Any fundsthat are borrowed are jointly guaranteed by all three companies.The employees at the three companies receive the same wages,vacations, and other benefits.In view of the foregoing, and upon the record as a whole, we findthat Maclobe Lumber Company of Glen Cove, New York, and MaclobeLumber Co., Inc., and Maclobe Millwork Corporation of ValleyStream, New York, are a single Employer within the meaning of theAct?During the 12 months preceding the hearing, the Employerpurchased $600,000 worth of materials directly from out of Stateand made sales totaling $59,550 to customers outside the State.accordingly find that the Employer is engaged in commerce and thatit will effectuate the purposes of the Act to assert jurisdiction herein.-'2.The Union is a labor organization within the meaning of the Act.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) for the following reasons:The Employer asserts that the only appropriate unit here consistsof all yardmen and chauffeurs at the three companies mentioned above.'The Union contends that it has never claimed to represent a majorityof the employees in the above unit. The Union further contends thatit. has represented, and only claims to represent, the yardmen of theMaclobe Lumber Co., Inc., of Valley Stream, and the drivers andchauffeurs of Maclobe Lumber Company of Glen Cove.The record shows that the Union and Maclobe Lumber Co., Inc., ofValley Stream, have entered into two successive contracts which ranfrom April 1, 1954, until June 30, 1957, covering the "yardmen" andnot the drivers employed by that company .5 The Union has also en-tered into a contract with Maclobe Lumber Company of Glen Cove,which ran from April 19, 1956, until June 30, 1957, and covered thedrivers and chauffeurs of that company,' and apparently not the yard-8Maloney-Chambers Lumber Co,et at,104 NLRB 5038JonesboroGratin Drying Cooperative,110 NLRB 481.4 The Employer amended its petitions at the hearing to cover the single, overall unitdescribed above.6The parties agree that"yardmen" includes the employees enuemrated in the contractsas "all employees engaged in the handling,manipulation, cutting, inspection,tallying,checking and processing of lumber and lumber products whether by hand or mechanicaldevices and men engaged in the maintenance of the establishments of the [company]."9 The coverage provision of the Glen Cove contract is the same as that in the ValleyStream contract in the footnote above.However,the Employer did not contradict theassertion of the Union that, in practice, only the drivers and chauffeurs were coveredby the Glen Cove contract.483142-59-vol. 120-22 0322DECISIONSOF NATIONALLABOR RELATIONS BOARDmen.Harry Deutsch testified that at its Valley Stream operations, theUnion has represented only the yardmen of the Maclobe Lumber Co.,Inc., and he did not deny that the Union has represented only thedrivers and chauffeurs at the Maclobe Lumber Company of Glen Cove.After the expiration of the Maclobe Lumber Co., Inc., contract onJune 30, 1957, the Employer refused to enter into a new agreementwith the Union covering the yardmen on the ground that it believedthat the Union no longer represented a majority of these employees.Subsequently, the Union began picketing Maclobe Lumber Co., Inc.,on November 6, 1957, and continued to do so until the time of the hear-ing held on December 13, 1957, in order to induce the Employer toexecute a new contract with it covering the yardmen.?In view of the foregoing, and upon the record as a whole, we findthat no question concerning representation exists in the unit whichthe Employer alleges to be appropriate. It is clear that the Union hasnever sought to represent any employees of Maclobe Millwork Cor-poration but only certain of the employees at the other two com-panies.Further, at the hearing, the Union expressly disclaimed anydesire to represent the overall unit claimed to be appropriate by theEmployer.Nor is its conduct in picketing for a new contract coveringthe yardmen of Maclobe Lumber Co., Inc., inconsistent with such dis-claimer.While the two aforementioned contract units may be deemedappropriate,8 no party desires an election in either of such unit.Ac-cordingly, we shall dismiss the petition herein e-[The Board dismissed the petitions.]7The record does not reflect the status of any negotiations for renewal of the 1956-57contract covering the drivers and chauffeurs at Glen Cove.8Housatonic Pubhc,Service Company,111 NLRB 877.9 IbidConvair,a division of General Dynamics Corporation (FortWorth)1andAeronautical IndustrialDistrictLodge 776,International Association of Machinists,2Petitioner.Case No.16-1?-1724.April 7, 1958SUPPLEMENTAL DECISION AND ORDERPursuant to a Decision and Direction of Elections issued on Sep-tember 20, 1946,3 elections were directed in various units.On Decem-1The name of the Employer,which was designated as Consolidated Vultee AircraftCorporation(FortWorth Division)when this proceeding arose in 1946,appears asamended at the hearing.8 The name of the Petitioner,which was designated as International Association ofMachinists,Local No.776, in the original proceeding, appears as designated in documentsfiled by the Petitioner in the current proceeding8 70 NLRB 1357.120 NLRB No. 51.